       Case 4:19-cv-02865 Document 22 Filed on 02/03/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SCHNELL COLLINS,                             §
                                             §
               Plaintiff,                    §    Civil Action No. 4:19-cv-02865
                                             §
               v.                            §
                                             §
CAPITAL ONE AUTO FINANCE, INC.,              §
                                             §
               Defendant.                    §
                                             §
                                             §


                    STIPULATION OF DISMISSAL WITH PREJUDICE

TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Defendant in the

above-referenced cause (the “Lawsuit”), through their undersigned counsel, hereby stipulate to the

dismissal with prejudice of all claims and defenses asserted or which could have been asserted in

this Lawsuit against Defendant, with each party to bear its own attorneys’ fees, costs and expenses.


 /s/ Kent D. Krabill                             /s/ Amy L. B. Ginsburg
 Kent D. Krabill, PLLC                           Amy L. B. Ginsburg, Esq.
 V. Chisara Ezie-Boncoeur                        Kimmel & Silverman, P.C.
 LYNN PINKER COX & HURST, LLP                    30 East Butler Pike
 2100 Ross Avenue, Suite 2700                    Ambler, PA 19002
 Dallas, TX 75201                                Phone: 215-540-8888
 Phone: 214-981-3800                             Fax: 215-540-8817
 Email: kkrabill@lynnllp.com                     Email: teamkimmel@creditlaw.com
 cezie-boncoeur@lynnllp.com                      Attorney for Plaintiff
 Facsimile: (214) 981-3839
 Attorneys for the Defendant

 Dated: February 3, 2020                         Dated: February 3, 2020
      Case 4:19-cv-02865 Document 22 Filed on 02/03/20 in TXSD Page 2 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


SCHNELL COLLINS,                          §
                                          §
              Plaintiff,                  §   Civil Action No. 4:19-cv-02865
                                          §
              v.                          §   ORDER OF DISMISSAL
                                          §
CAPITAL ONE AUTO FINANCE, INC.,           §
                                          §
              Defendant.                  §
                                          §
                                          §


       IT IS HEREBY ORDERED that Plaintiff’s claims asserted against Defendant and which

could have been asserted against Defendant in the above-captioned action (the “Lawsuit”) are

DISMISSED with prejudice. The parties shall each bear their own attorney’s fees, costs and

expenses.



       SO ORDERED.

                                                 ___________________________
                                                 Hon. Charles Eskridge, presiding
      Case 4:19-cv-02865 Document 22 Filed on 02/03/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal and Proposed Order in the above-captioned matter, upon the

following via CM/ECF system:

Kent D. Krabill, PLLC
V. Chisara Ezie-Boncoeur
LYNN PINKER COX & HURST, LLP
2100 Ross Avenue, Suite 2700
Dallas, TX 75201
Phone: 214-981-3800
Email: kkrabill@lynnllp.com
cezie-boncoeur@lynnllp.com
Attorneys for the Defendant


Dated: February 3, 2020                    By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email: teamkimmel@creditlaw.com
                                           Attorney for Plaintiff
